DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 13
	“the transmission”  should be changed to: -- a transmission --
2.	 In Claim 4, line 2
	“the audio signal”  should be changed to: -- an audio signal --
3.	 In Claim 7, line 1
	“causing transmission”  should be changed to: -- causing the transmission --
4.	 In Claim 8, line 3
	“the location”  should be changed to: -- a location --
5.	 In Claim 10, line 4

6.	 In Claim 10, lines 6-7
	“the previewing and selecting one or more content transmission actions”  should be changed to: -- the previewing one or more content transmission actions and selecting at least one of the previewed one or more content transmission actions --
7.	 In Claim 11, line 14
	“the transmission”  should be changed to: -- a transmission --
8.	 In Claim 12, line 2
	“the memory”  should be changed to: -- a memory --
9.	 In Claim 14, line 3
	“the audio signal”  should be changed to: -- an audio signal --
10.	 In Claim 17, line 1
	“causing transmission”  should be changed to: -- causing the transmission --
11.	 In Claim 17, line 2
	“the requesting user”  should be changed to: -- a requesting user --
12.	 In Claim 18, line 3
	“the location”  should be changed to: -- a location --
13.	 In Claim 20, line 4
	“the previewed content transmission actions”  should be changed to: -- the previewed  one or more content transmission actions --
14.	 In Claim 20, lines 6-7



Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


(a)	Claim 19; “…natural language processor (NLP) programmed and configured to learn, model, identify, and process requests for transmitting content”
(b)	Claim 20; “…wherein at least one of the first device and a second device is programmed and configured to provide a graphical user interface previewing one or more content transmission actions identified by the NLP…” 
(c)	Claim 20; “…the NLP is further configured to learn, model, identify, and process requests based upon the previewing and selecting one or more content transmission actions.” 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 5, NLP Servers (275, 280 & 290), Paragraph 0041
(b) Fig. 1, User Device 500, Paragraph 0020 
(c) Fig. 5, NLP Servers (275, 280 & 290), Paragraph 0041
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 


Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claims 1-20 uniquely identify the distinct features systems and methods for automating voice commands.
The closest prior art made of record are Horling (US 20180330589 A1) and White et al. (US 20190066670 A1).
The cited reference (Horling) teaches methods, devices, and systems for monitoring activity in a home environment. In one aspect, a method performed at a voice-assistant device includes: (1) while operating in an assistant mode, receiving an occupant voice command to operate in a monitoring mode; (2) in response to the command, transitioning to operating in the monitoring mode; (3) obtaining one or more monitoring criteria; (4) while operating in the monitoring mode, detecting a sound; (5) obtaining a determination as to whether the sound meets the one or more monitoring criteria; and (6) in accordance with a determination that the sound meets the one or more monitoring criteria: (a) obtaining a classification of the sound; and (b) based on sound having a first sound classification, emitting a first simulated occupant response of a plurality of simulated occupant responses via the one or more speakers.

The cited references fails to disclose detecting establishment of a voice communication between a first device and a second device; analyzing the voice communication to identify a request for content; analyzing the voice communication to identify an affirmative response to the request for content; correlating the request for content with a first user account and correlating the affirmative response with a second user account; in response to identifying the affirmative response and based upon at least one of the first user account or the second user account: identifying from a data storage, the requested content; and causing the transmission of the requested content. As a result and for these reasons, Examiner indicates Claims 1-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677